IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD-1466-13


RODRIGO MOSQUERA, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


 The petition for discretionary review violates Rule of Appellate Procedure 68.5
(see now 9.4(i)(2)(D)) because the petition exceeds the proper page limits.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: March 12, 2014
Do Not Publish